DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 and 7-9 are objected to because of the following informalities:  
	Claim 1 recites “while having an object mounted thereto”, however, the language is non-standard and awkward. That is, the claim language suggest that the object is mounted to “a plurality of magnetic field sensors” rather than the reverse. Further, claim 2 further limits claim 1 and recites “if the object…respectively mountable to”, the combination of “if” and “mountable to” is non-standard and awkward.
	Claim 7 recites “while having an object mounted thereto”, however, the language is non-standard and awkward. That is, the claim language suggest that the object is mounted to “a plurality of magnetic field sensors” rather than the reverse. Further, claim 8 further limits claim 7 and recites “if the object…respectively mountable to”, the combination of “if” and “mountable to” is non-standard and awkward.	
	Claim 9 recites “map to obtaining”, Examiner suggests --map to obtain--.
  	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1 recite(s) match a plurality of magnetic field norms with the magnetic field map to estimate a location of the object as one of the plurality of sub-areas, each of the plurality of magnetic field norms being a norm of the magnetic field measured by a corresponding one of the plurality of magnetic field sensor units.
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation via mathematical concepts but for the recitation of generic computer components. That is, other than reciting “a processing unit” nothing in the claim element precludes the step from practically being performed via mathematical concepts. For example, but for the “a processing unit” language, “match” in the context of this claim encompasses the user manually calculating the difference between the magnetic field norms and magnetic field map.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the via mathematical relationships, equations, calculations or formulas but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	a storage unit having stored therein a magnetic field map of an indoor area comprising a plurality of sub-areas; a plurality of magnetic field sensor units, each of the plurality of magnetic field sensor units being arranged to measure a magnetic field at a different height while having an object mounted thereto; and a processing unit.
	The storage unit and processing unit are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating differences) such that it amounts no more than mere instructions to apply the exception using generic computer components. The magnetic field sensor units are recited at a high-level of generality such that it amounts to no more than data gathering steps that collect a necessary input for the equation. As such it amounts to no more than adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g)-(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a storage unit and a processing unit to perform both the storing and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, using the magnetic field sensors to perform data gathering for use in the mathematical algorithm amounts to no more than merely adding insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or adding insignificant extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
	Claims 2-6 depend from claim 1 and, therefore, recites the same abstract idea as claim 1. The additional limitations recited in claim 2 serve merely to adding additional insignificant extra-solution activity. As discussed above, adding insignificant extra-solution activity neither integrates the abstract idea into a practical application nor amounts to significantly more. The additional limitations recited in claims 3-6 serve merely to extend the abstract idea by appending more limitations to the mathematical concepts and do not recite any additional claim elements. Consequently, the claims do not integrate the abstract idea into a practical application or amounts to significantly more. The claims are not patent eligible.
	Claim(s) 7 recite(s) matching the plurality of magnetic field norms with a magnetic field map of an indoor area comprising a plurality of sub-areas to estimate a location of the object as one of the plurality of sub-areas.
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation via mathematical concepts but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed via mathematical concepts. For example, “matching” in the context of this claim encompasses the user manually calculating the difference between the magnetic field norms and magnetic field map.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the via mathematical relationships, equations, calculations or formulas, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of:
	obtaining, using a plurality of magnetic field sensor units, a plurality of magnetic field norms, each of the plurality of magnetic field sensor units being arranged to measure a magnetic field at a different height while having an object mounted thereto, each of the plurality of magnetic field norms being a norm of the magnetic field measured by a corresponding one of the plurality of magnetic field sensor units.
	The magnetic field sensor units are recited at a high-level of generality such that it amounts to no more than data gathering steps that collect a necessary input for the equation. As such it amounts to no more than adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element using the magnetic field sensors to perform data gathering for use in the mathematical algorithm amounts to no more than merely adding insignificant extra-solution activity. Mere instructions to add insignificant extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 8-12 depend from claim 7 and, therefore, recites the same abstract idea as claim 7. The additional limitations recited in claim 8 serve merely to adding additional insignificant extra-solution activity. As discussed above, adding insignificant extra-solution activity neither integrates the abstract idea into a practical application nor amounts to significantly more. The additional limitations recited in claims 9-12 serve merely to extend the abstract idea by appending more limitations to the mathematical concepts and do not recite any additional claim elements. Consequently, the claims do not integrate the abstract idea into a practical application or amounts to significantly more. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in U.S. Patent Publication 2017/0184402 (see IDS filed Nov. 2, 2020), and further in view of Boukallel et al. in U.S. Patent Publication 2016/0238395.
Regarding claim 1, Suzuki teaches:
a storage unit (see “ a data storage”, [0050]-[0052]) having stored therein a magnetic field map of an indoor area comprising a plurality of sub-areas (see “magnetic field based indoor location…magnetic field readings performed indoors may be used to estimate a location while the electronic device is indoors…”, [0001]-[0002]; see “the electronic device may be configured to read a magnetic field while in a building to obtain magnetic field information (“device magnetic field information”). The device magnetic field information may be compared with a magnetic field map that may include magnetic field information (“map magnetic field information”) previously read at various locations within the building. The comparison between the magnetic field map and the device magnetic field information may be such that a location of the electronic device may be determined based on the device magnetic field information”, [0014]-[0015]); 
a plurality of magnetic field sensor units (see “one or more first magnetometers that may be included in a first electronic device”, [0021], [0027]; see “one or more second magnetometers that may be included in a second electronic device”, [0027]); and 
a processing unit (see “a processor, a microprocessor”, [0045]; [0050]-[0054]) to match a plurality of magnetic field norms with the magnetic field map to estimate a location of the object as one of the plurality of sub-areas, each of the plurality of magnetic field norms being a norm of the magnetic field measured by a corresponding one of the plurality of magnetic field sensor units (see “At block 408, location information of the electronic device may be determined based on the normalized magnetic field information and a magnetic field map. The location information may correspond to the location of the electronic device at the time that magnetic field readings used to determine the magnetic field information obtained at block 402 are made. In some embodiments, the location information may be determined by comparing the normalized magnetic field information with map magnetic field information included in the magnetic field map to determine map magnetic field information that substantially matches the normalized magnetic field information. The matching map magnetic field information may be correlated with a particular location in the magnetic field map. The particular location may then be determined as being the location of the electronic device at the time that magnetic field readings used to determine the magnetic field information obtained at block 402 are made based on the normalized magnetic field information substantially matching the map magnetic field information that corresponds to the particular location. In some embodiments, the magnetic field map may be generated with respect to a building such that the location of the electronic device within the building may be determined”, [0076]; [0015]-[0016]).
Further, Suzuki teaches portable electronic devices configured to determine a location based on magnetic field information ([0002], [0008], [0014], Fig. 1A) and may include a computing system, one or more magnetometers, and one or more inertial sensors ([0056]-[0058]; [0062]). Further, the map magnetic field readings may be obtained with the first electronic device at a first orientation ([0021]). Suzuki differs from the claimed invention in that it is silent regarding each of the plurality of magnetic field sensor units being arranged to measure a magnetic field at a different height while having an object mounted thereto.
Boukallel et al. teaches a method of indoor location using a portable device comprising magnetometers and inertial sensors ([0001]-[0002]; [0087]-[0088]) for solving the problem on locating a pedestrian inside of a building ([0003]). Further, Boukallel et al. discloses an inertial platform place on the user’s foot ([0006], [0007]) in addition to sensors being located on a pedestrian’s waist ([0007], [0012]; see also “waist level or even elsewhere”, [0081]) and “the measurement may make it necessary to equip the user with a constellation of magnetic sensors so as to measure…spatial gradient of this magnetic field…need to arrange the constellation of sensors in a precise manner” ([0008]). Boukallel et al. teaches or suggests the plurality of magnetic field sensor units being arranged to measure a magnetic field at a different height while having an object mounted thereto.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the portable electronic devices of Suzuki to comprise magnetic field sensors arranged on the waist and foot of a pedestrian as taught by Boukallel et al. to improve Suzuki et al. with a reasonable expectation that it would result in a reliable system for determining a pedestrian’s location within an infrastructure ([0010]), thereby improving the functionality of the system.
Regarding claim 2, Suzuki and Boukallel et al. teaches the limitations as indicated above. Further, Suzuki teaches wherein the plurality of magnetic sensor units comprises a first magnetic sensor unit and a second magnetic sensor unit (see “device magnetic field information 104 may be obtained via the first magnetometers…may be obtained via one or more second magnetometers”, [0027]).
Examiner note: the “if” clause is interpreted as a claim in the alternative and therefore the claim language following the “if” is not require to meet the claim limitation. However, to facilitate prosecution it is noted that the limitation is taught or suggested by the combination of Suzuki and Boukallel et al. as follows:
Further, Boukallel et al. teaches if the object is a human being (see “pedestrian”, [0003], [0021]), are respectively mountable to a waist ([0007]-[0008], [0012]; see also “waist level or even elsewhere”, [0081]) and a foot ([0006], [0007]) of the human being ([0003], [0021]). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the portable electronic devices of Suzuki to comprise magnetic field sensors arranged on the waist and foot of a pedestrian as taught by Boukallel et al. to improve Suzuki et al. with a reasonable expectation that it would result in a reliable system for determining a pedestrian’s location within an infrastructure ([0010]), thereby improving the functionality of the system.
Regarding claim 3, Suzuki and Boukallel et al. teaches the limitations as indicated above. Further, Suzuki teaches wherein the magnetic field map is configured for use in obtaining, for each of the plurality of sub-areas, a plurality of premeasurement-based norms of the magnetic field, and wherein the matching further comprises calculating a difference between a first vector whose elements comprise the plurality of premeasurement-based norms and a second vector whose elements comprise the plurality of magnetic field norms (see “the map magnetic field information at each location may include a map magnetic field vector. In some embodiments, the map magnetic field vectors may be based on a map-coordinate system. In particular, in some embodiments, the map magnetic field vectors may be expressed as having a magnitude and a direction in which directional components of the magnitude”, [0022]; see “At block 408, location information of the electronic device may be determined based on the normalized magnetic field information and a magnetic field map. The location information may correspond to the location of the electronic device at the time that magnetic field readings used to determine the magnetic field information obtained at block 402 are made. In some embodiments, the location information may be determined by comparing the normalized magnetic field information with map magnetic field information included in the magnetic field map to determine map magnetic field information that substantially matches the normalized magnetic field information. The matching map magnetic field information may be correlated with a particular location in the magnetic field map. The particular location may then be determined as being the location of the electronic device at the time that magnetic field readings used to determine the magnetic field information obtained at block 402 are made based on the normalized magnetic field information substantially matching the map magnetic field information that corresponds to the particular location. In some embodiments, the magnetic field map may be generated with respect to a building such that the location of the electronic device within the building may be determined”, [0076]; [0015]-[0016]).
Regarding claim 7, Suzuki teaches:
obtaining, using a plurality of magnetic field sensor units (see “one or more first magnetometers that may be included in a first electronic device”, [0021], [0027]; see “one or more second magnetometers that may be included in a second electronic device”, [0027]), a plurality of magnetic field norms, each of the plurality of magnetic field norms being a norm of the magnetic field measured by a corresponding one of the plurality of magnetic field sensor units (see “the electronic device may be configured to read a magnetic field while in a building to obtain magnetic field information (“device magnetic field information”). The device magnetic field information may be compared with a magnetic field map that may include magnetic field information (“map magnetic field information”) previously read at various locations within the building. The comparison between the magnetic field map and the device magnetic field information may be such that a location of the electronic device may be determined based on the device magnetic field information”, [0014]-[0015]);
and matching the plurality of magnetic field norms with a magnetic field map of an indoor area comprising a plurality of sub-areas to estimate a location of the object as one of the plurality of sub-areas (see “At block 408, location information of the electronic device may be determined based on the normalized magnetic field information and a magnetic field map. The location information may correspond to the location of the electronic device at the time that magnetic field readings used to determine the magnetic field information obtained at block 402 are made. In some embodiments, the location information may be determined by comparing the normalized magnetic field information with map magnetic field information included in the magnetic field map to determine map magnetic field information that substantially matches the normalized magnetic field information. The matching map magnetic field information may be correlated with a particular location in the magnetic field map. The particular location may then be determined as being the location of the electronic device at the time that magnetic field readings used to determine the magnetic field information obtained at block 402 are made based on the normalized magnetic field information substantially matching the map magnetic field information that corresponds to the particular location. In some embodiments, the magnetic field map may be generated with respect to a building such that the location of the electronic device within the building may be determined”, [0076]; [0015]-[0016]).
Further, Suzuki teaches portable electronic devices configured to determine a location based on magnetic field information ([0002], [0008], [0014], Fig. 1A) and may include a computing system, one or more magnetometers, and one or more inertial sensors ([0056]-[0058]; [0062]). Further, the map magnetic field readings may be obtained with the first electronic device at a first orientation ([0021]). Suzuki differs from the claimed invention in that it is silent regarding each of the plurality of magnetic field sensor units being arranged to measure a magnetic field at a different height while having an object mounted thereto.
Boukallel et al. teaches a method of indoor location using a portable device comprising magnetometers and inertial sensors ([0001]-[0002]; [0087]-[0088]) for solving the problem on locating a pedestrian inside of a building ([0003]). Further, Boukallel et al. discloses an inertial platform place on the user’s foot ([0006], [0007]) in addition to sensors being located on a pedestrian’s waist ([0007], [0012]; see also “waist level or even elsewhere”, [0081]) and “the measurement may make it necessary to equip the user with a constellation of magnetic sensors so as to measure…spatial gradient of this magnetic field…need to arrange the constellation of sensors in a precise manner” ([0008]). Boukallel et al. teaches or suggests the plurality of magnetic field sensor units being arranged to measure a magnetic field at a different height while having an object mounted thereto.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the portable electronic devices of Suzuki to comprise magnetic field sensors arranged on the waist and foot of a pedestrian as taught by Boukallel et al. to improve Suzuki et al. with a reasonable expectation that it would result in a reliable system for determining a pedestrian’s location within an infrastructure ([0010]), thereby improving the functionality of the system.
Regarding claim 8, Suzuki and Boukallel et al. teaches the limitations as indicated above. Further, Suzuki teaches wherein the plurality of magnetic sensor units comprises a first magnetic sensor unit and a second magnetic sensor unit (see “device magnetic field information 104 may be obtained via the first magnetometers…may be obtained via one or more second magnetometers”, [0027]).
Examiner note: the “if” clause is interpreted as a claim in the alternative and therefore the claim language following the “if” is not require to meet the claim limitation. However, to facilitate prosecution it is noted that the limitation is taught or suggested by the combination of Suzuki and Boukallel et al. as follows:
Further, Boukallel et al. teaches if the object is a human being (see “pedestrian”, [0003], [0021]), are respectively mountable to a waist ([0007]-[0008], [0012]; see also “waist level or even elsewhere”, [0081]) and a foot ([0006], [0007]) of the human being ([0003], [0021]). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the portable electronic devices of Suzuki to comprise magnetic field sensors arranged on the waist and foot of a pedestrian as taught by Boukallel et al. to improve Suzuki et al. with a reasonable expectation that it would result in a reliable system for determining a pedestrian’s location within an infrastructure ([0010]), thereby improving the functionality of the system.
Regarding claim 9, Suzuki and Boukallel et al. teaches the limitations as indicated above. Further, Suzuki teaches using the magnetic field map to obtaining, for each of the plurality of sub-areas, a plurality of premeasurement-based norms of the magnetic field, and wherein the matching further comprises calculating a difference between a first vector whose elements comprise the plurality of premeasurement-based norms and a second vector whose elements comprise the plurality of magnetic field norms (see “the map magnetic field information at each location may include a map magnetic field vector. In some embodiments, the map magnetic field vectors may be based on a map-coordinate system. In particular, in some embodiments, the map magnetic field vectors may be expressed as having a magnitude and a direction in which directional components of the magnitude”, [0022]; see “At block 408, location information of the electronic device may be determined based on the normalized magnetic field information and a magnetic field map. The location information may correspond to the location of the electronic device at the time that magnetic field readings used to determine the magnetic field information obtained at block 402 are made. In some embodiments, the location information may be determined by comparing the normalized magnetic field information with map magnetic field information included in the magnetic field map to determine map magnetic field information that substantially matches the normalized magnetic field information. The matching map magnetic field information may be correlated with a particular location in the magnetic field map. The particular location may then be determined as being the location of the electronic device at the time that magnetic field readings used to determine the magnetic field information obtained at block 402 are made based on the normalized magnetic field information substantially matching the map magnetic field information that corresponds to the particular location. In some embodiments, the magnetic field map may be generated with respect to a building such that the location of the electronic device within the building may be determined”, [0076]; [0015]-[0016]).
Allowable Subject Matter
Claims 4-6 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 103, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Ramanan et al. in Foreign Patent Document WO 2014172792 A1 teaches “a computer system and computer implemented method are provided that enable a user to access way-finding information relevant to his/her current physical location using a mobile device, and including in indoor environments…the user's movements are tracked using…magnetic field…improve iterative estimation of location using analytical methods…” ([0007]-[0014]).
	Dantu et al. in U.S. Patent Publication 2012/0143495 teaches “methods and systems for indoor navigation…Structures like pillars, are characterized by different values of magnetic field strengths…A smart phone based novel solution is described herein for indoor localization using magnetic fields. Presently, no work in the literature has utilized the magnetic field sensor as a magnetometer to capture the anomalies and utilize them directly for localization…” ([0007]-[0013]; [0078]-[0080]).
	Coza et al. in Foreign Patent Document JP 2014171907 A teaches “  In some embodiments, such as shown in FIG. 1, the object 104 to be monitored may be the body 106 of the individual 100 and the sensor module 102 may be physically coupled to the body 106 of the individual 100. In the illustrated embodiment, the sensor module 102 is configured to physically couple with a portion of the body 106 of the individual 100 called the chest. In another embodiment, the sensor module 102 may be attached to another part of the body 106 of the individual 100 (eg, the individual's head, neck, shoulders, back, arms, wrists, hands, fingers, waist, buttocks, legs, ankles, feet or It may be configured to be physically coupled to the toes).” (Fig. 1).
Yoon et al. in Foreign Patent Document EP 2602590 A1 teaches “A mobile terminal device for a positioning system based on a magnetic field map and a method thereof, are provided. The mobile terminal includes a memory configured to store a magnetic field map including magnetic field values at positions. The mobile terminal further includes a magnetic field sensor configured to measure a magnetic field value at a position of the mobile terminal. The mobile terminal further includes an inertial measurement unit (IMU) sensor configured to measure an acceleration value and a gyro value of the mobile terminal. The mobile terminal further includes a processor configured to determine the position of the mobile terminal based on the magnetic field map, the magnetic field value, the acceleration value, and the gyro value” (Abstract).
Radushi et al. in Foreign Patent Document DE 102015205097 A1 teaches “a localization device whose position can be determined in a localization space” (Abstract) and “Often, the magnetic field is severely disturbed at foot level and above all spatially much less constant than, for example, at hip height. This comes through metallic structures in the ground whose influence decreases quadratically with the distance. Therefore, the orientation module uses 51 for the foot sensor system a 6D fusion (ie without magnetometer).”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MISCHITA L HENSON/           Primary Examiner, Art Unit 2865